Orders of disposition, Family Court, Bronx County (Monica Drinane, J.), entered on or about April 7, 2014, to the extent they bring up for review a fact-finding order, same court and Judge, entered on or about March 6, 2014, which found that respondent mother had permanently neglected the subject children, unanimously affirmed, without costs.
The finding of permanent neglect is supported by clear and convincing evidence of the mother’s failure to plan for the future of the subject children, despite petitioner agency’s diligent efforts to strengthen the parental relationship (see Social Services Law § 384-b [7]). The record shows that the agency assigned a housing specialist to the mother, assisted her in her search for appropriate housing for the family, and scheduled regular visitation (see Matter of Precious W. [Carol R.], 70 AD3d 486, 486-487 [1st Dept 2010]). Although the mother periodically visited the children, she failed to obtain suitable housing, which was the only requirement left before she could assume custodial parenting responsibilities (see Matter of Jonathan Jose T., 44 AD3d 508, 509 [1st Dept 2007]).
We have considered the mother’s remaining contentions and find them unavailing.
Concur — Tom, J.R, Sweeny, Moskowitz, DeGrasse and Richter, JJ.